Citation Nr: 0112751	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied claims filed by appellant, the veteran's 
widow, for service connection for the cause of the veteran's 
death and entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  

The Board will render a decision herein on the § 1318 
dependency and indemnity compensation claim.  The issue of 
service connection for the cause of the veteran's death will 
be dealt with in the REMAND section below.  


FINDINGS OF FACT

1.  During the veteran's lifetime, rating decisions dated 
between 1945 and 1981 granted service connection and assigned 
original and/or increased evaluations for a right knee 
disability, skin disease, a right hip disorder, and a left 
arm abscess.  The veteran was provided timely notice of said 
rating decisions, which assigned original and/or increased 
disability evaluations and assigned effective dates therefor.  
However, he did not file a timely Notice of Disagreement 
therewith.  

2.  The veteran appealed a June 1983 rating decision, which, 
in part, confirmed a 10 percent evaluation for generalized 
psoriasis.  The veteran appealed an October 1995 rating 
decision, which, in part, confirmed a 30 percent evaluation 
for right knee post-traumatic arthritis, status post total 
knee replacement, and denied service connection for a right 
hip disability and arthritis of the hands and feet.  In 
January 1996, the veteran filed with the VA an initial claim 
for a total rating based upon individual unemployability.  By 
a December 1996 rating decision, the RO, in part, granted 
service connection and assigned a 10 percent evaluation for 
right hip degenerative arthritis, effective October 25, 1993; 
and increased the evaluation for generalized psoriasis from 
10 percent to 30 percent, effective November 22, 1995 (with a 
60 percent combined evaluation effective November 22, 1995).

3.  In a June 1997 written statement, the veteran informed 
the RO that he was satisfied with a 60 percent combined 
evaluation for the service-connected disabilities and wanted 
to withdraw his "VA claim."  

4.  It has not been shown that at the time of his September 
1999 death, the veteran was in receipt of, or entitled to 
receive, compensation for service-connected disabilities that 
were continuously rated totally disabling either from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death, or for a period of 10 or more years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim for 
§ 1318 dependency and indemnity compensation benefits.  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding this issue with 
directions to provide additional assistance to the appellant.  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
indicate that the veteran was continuously rated totally 
disabled by reason of service-connected disabilities either 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death, or for a period of 10 or more years 
immediately preceding death.  

It should be added that appellant was informed by the RO that 
the claim was denied, in part, because the evidence did not 
indicate that the veteran was continuously rated totally 
disabled by reason of service-connected disabilities either 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death, or for a period of 10 or more years 
immediately preceding death.  See e.g., June 2000 Statement 
of the Case.  Additionally, that Statement of the Case 
included statutory and regulatory provisions dealing with 
said appellate issue, including the provisions of 38 C.F.R. 
§ 3.22 (particularly (a)(2), dealing with correction of a 
rating after the veteran's death based on clear and 
unmistakable error).  Thus, it is concluded that appellant 
had notice of the type of information needed to support said 
claim and complete the application.  Therefore, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to said issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, dependency and 
indemnity compensation benefits shall be paid to the 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:  

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service connected 
disablement that either:

	(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

	(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

Except with respect to benefits under the provisions of 38 
U.S.C. § 1318...issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2000) (effective since March 4, 1992).  

As the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) stated in Marso v. West, 13 Vet. App. 260, 265 
(1999), "Section 20.1106 was promulgated because "[t]he old 
rule [38 C.F.R. § 19.196 (1991)] was inconsistent with 38 
C.F.R. § 3.22(a)(2) which, in effect, requires that it be 
shown that there was [CUE] in prior rating decisions which 
failed to give a veteran a total disability rating for the 
required period of time in order to qualify for 
'[1318(b)(1)]' benefits."  

It should be pointed out that a final regulation pertaining 
to dependency and indemnity compensation benefits for 
survivors of certain veterans rated totally disabled at time 
of death was published, effective January 21, 2000.  See 65 
Fed. Reg. 3388-3392 (2000).  That final regulation 
established an interpretive rule reflecting VA's conclusion 
that 38 U.S.C. 1318(b) authorizes payment of dependency and 
indemnity compensation only in cases where the veteran had, 
during his or her lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
It was explained in supplementary information accompanying 
that rule filing that, in contrast to a legislative rule, an 
interpretive rule can "create no law and have no effect 
beyond that of the statute."  

It is contended, in essence, that the veteran's service-
connected disabilities should have been rated totally 
disabling for more than 10 years prior to his death.  

It is reiterated that at the time of his death in September 
1999, the veteran's service-connected disabilities were rated 
by the RO a combined 60 percent disabling, effective November 
22, 1995; and a total rating based on individual 
unemployability was not in effect.  

A review of the evidentiary record indicates that during the 
veteran's lifetime, rating decisions dated between 1945 and 
1981 granted service connection and assigned original and/or 
increased evaluations for a right knee disability, skin 
disease, and a left arm abscess.  The veteran was provided 
timely notice of said rating decisions, which assigned 
original and/or increased disability evaluations and assigned 
effective dates therefor.  However, he did not file a timely 
Notice of Disagreement therewith.  

The veteran appealed a June 1983 rating decision, which, in 
part, confirmed a 10 percent evaluation for generalized 
psoriasis.  The veteran appealed an October 1995 rating 
decision, which, in part, confirmed a 30 percent evaluation 
for right knee post-traumatic arthritis, status post total 
knee replacement, and denied service connection for a right 
hip disability and arthritis of the hands and feet.  In 
January 1996, the veteran filed with the VA an initial claim 
for a total rating based upon individual unemployability.  By 
a December 1996 rating decision, the RO, in part, granted 
service connection and assigned a 10 percent evaluation for 
right hip degenerative arthritis, effective October 25, 1993; 
and increased the evaluation for generalized psoriasis from 
10 percent to 30 percent, effective November 22, 1995 (with a 
60 percent combined evaluation effective November 22, 1995).  
However, in a June 1997 written statement, the veteran 
informed the RO that he was satisfied with a 60 percent 
combined evaluation for the service-connected disabilities 
and wanted to withdraw his "VA claim."  

It should be added that final rating decisions may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1103, 20.1105 (2000).  See Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).  An appropriate collateral attack 
on any final rating decision rendered within a relevant 
period has not been made.  In Cole v. West, 13 Vet. App. 268, 
276-77 (1999), the Court held that to establish entitlement 
pursuant to § 1318 predicated on clear and unmistakable error 
in a final decision rendered during the veteran's lifetime, a 
dependency and indemnity compensation benefits claimant 
"must provide at least the following:  The date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  Cole, 13 Vet. App. at 276-
77; see Crippen v. Brown, 9 Vet. App. 412, 420 (1996); Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  However, neither 
appellant nor her representative has provided the information 
required by Cole.  At best, a March 2001 written statement 
from appellant's representative merely requests the Board to 
consider the "hypothetical" entitlement theory regarding 
whether the veteran would have been entitled to receive a 
total rating for a period of 10 or more years immediately 
preceding death, without the necessary predicate for its 
applicability.  

Appellant has not submitted any evidence showing that the 
veteran was continuously rated totally disabled by a 
schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death.  It is indicated that in 1997, the veteran was in a 
nursing home for a time.  It is not clear this was solely as 
a result of a service connected disorder.  Moreover, this is 
only 2 years prior to death, and thus would not represent a 
sufficient time frame even if showing 100 percent impairment 
or entitlement to a total disability rating.

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 is 
denied.  

It should be added that the "hypothetical" entitlement 
theory regarding whether a veteran would have been entitled 
to receive a total disability rating for a period of 10 or 
more years immediately preceding death, as set forth in 
Carpenter v. Gober, 11 Vet. App. 140 (1998) and Wingo v. 
West, 11 Vet. App. 307 (1998), is not applicable to the 
instant case, since (a) appellant's claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 was filed after the March 1992 effective date of 
section 20.1106, and (b) the veteran had filed claims for VA 
benefits during his lifetime and there were final VA 
decisions regarding the veteran's level of disability.  See 
Marso, at 13 Vet. App. 267, which held that:

...the appellant in Carpenter had filed her 
claim in September 1991, and section 
20.1106 became effective in March 
1992....Therefore, the Court's decision in 
Carpenter is limited to section 1318(b) 
"entitled to receive" claims where 38 
C.F.R. § 19.196 applies....  Additionally, 
the Wingo decision continues to control 
where no final VA decision regarding the 
veteran's level of disability had been 
made which would affect a survivor's 
claim under section 1318(b)(1).  Based on 
the Court's decision today, a survivor of 
a deceased veteran is eligible for DIC 
under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100% 
disability rating for the statutory 
period of time, (2) the veteran would 
have been in receipt of a 100% disability 
rating for such time but for CUE in a 
final VARO or BVA decision, or (3) if 
under the specific and limited exceptions 
under Carpenter or Wingo the veteran was 
"hypothetically" entitled to a 100% 
disability rating for the required period 
of time.  

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
issue on appeal, for the foregoing reasons.  



ORDER

Appellant's claim for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand of the 
appellate issue of service connection for the cause of the 
veteran's death is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on that appellate issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 with respect to that appellate issue.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

With respect to the appellate issue of service connection for 
the cause of the veteran's death, appellant argues that the 
veteran's death was caused by his service-connected 
disabilities.  It is specifically asserted that the death 
certificate and a private physician's written statement 
indicate that the veteran's service-connected disabilities 
contributed to his death.  The death certificate, prepared by 
that same physician, lists "end-stage cerebrovascular 
disease and organic brain syndrome, accompanied by arthritis 
and history of prostate cancer", as the immediate cause(s) 
of death.  Psoriasis and traumatic degenerative arthritis 
were listed as significant conditions contributing to death, 
but not resulting in the immediate cause of death.  No 
autopsy was performed.

The death certificate listed the veteran as an inpatient at a 
specific private hospital at time of death and that 
certificate was signed by a certain private physician.  
Although the RO, in January 2000, apparently sent letters to 
that hospital and said private physician, requesting the 
veteran's "treatment" records, no subsequent written 
response from that hospital or private physician has been 
received.  Rather, in a May 2000 Notice of Disagreement, 
appellant stated that that hospital and said private 
physician reported that they had not been contacted by the 
RO.  Additionally, appellant stated therein that she was 
submitting certain July-September 1999 records from that 
hospital and an October 1999 written statement from that 
physician, which accompanied that Notice of Disagreement.  
However, such records currently associated with the claims 
folder do not appear to include all terminal hospitalization 
records and all clinical records from said physician that may 
be available.  

Additionally, in a January 1996 written statement, appellant 
reported that the veteran was diagnosed with advanced 
Alzheimer's disease and had been placed in a nursing home.  
However, such nursing home clinical records are not currently 
associated with the claims folder and it is unclear whether 
the RO has attempted to obtain them.  While they were not 
needed for the § 1318 claim, they may be probative as to the 
instant issue.  Such records may potentially be material with 
respect to the appellate issue, particularly since appellant 
essentially contends that the veteran's service-connected 
disabilities contributed to his death.  

Furthermore, since the evidentiary record does not include 
any VA medical opinion as to whether the veteran's service-
connected disabilities materially contributed to his death, 
the Board deems it advisable to obtain a VA medical opinion 
on that question.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any of the veteran's clinical 
records in her possession (not presently 
associated with the claims folder), as 
well as the complete names and addresses 
of any physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers, 
including, but not limited to, those from 
said private physician listed in the 
death certificate; all available nursing 
home clinical records; and all available 
terminal hospitalization records from 
said private hospital listed in the death 
certificate.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any of the 
veteran's private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).  

3.  The RO should arrange for appropriate 
VA physician(s) to review the entire 
claims folder and render medical opinion 
as to the following:  

(a) What was the immediate cause(s) of 
the veteran's death?  Comment on whether 
the death certificate, which lists "end-
stage cerebrovascular disease and organic 
brain syndrome, accompanied by arthritis 
and history of prostate cancer", as the 
immediate cause(s) of death, is medically 
correct.  

(b) Is it at least as likely than not (as 
distinguished from mere possibility) that 
the veteran's immediate cause(s) of death 
was/were causally or etiologically 
related to his military service?  The 
physician(s) should opine as to the 
approximate date of onset of the 
veteran's immediate cause(s) of death, 
including the approximate date of onset 
of his cerebrovascular disease and 
organic brain syndrome; and state whether 
such cerebrovascular disease and organic 
brain syndrome are the same as, or 
related to, Alzheimer's disease (which 
appellant reported in a January 1996 
written statement that the veteran was 
diagnosed with).  

(c)  Is it at least as likely than not 
(as distinguished from mere possibility) 
that the veteran's immediate cause(s) of 
death was/were causally or etiologically 
related to, or aggravated by, the 
service-connected generalized psoriasis, 
right knee post-traumatic arthritis, 
status post total knee replacement, right 
hip degenerative arthritis, or left arm 
abscess?  The term "aggravate" used 
herein refers to post-service aggravation 
of a non-service-connected condition by a 
service-connected condition, to wit:  an 
increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The 
physician(s) should opine, with degree of 
probability expressed, as to whether the 
veteran's service-connected disabilities 
were so severe as to confine him to a 
wheelchair or bed proximate to the time 
of his death, and, if so, did death 
result from this?  

(d)  Is it at least as likely than not 
(as distinguished from mere possibility) 
that the veteran's service-connected 
generalized psoriasis, right knee post-
traumatic arthritis, status post total 
knee replacement, right hip degenerative 
arthritis, or left arm abscess had a 
debilitating effect and materially 
accelerated death or materially rendered 
him less capable of resisting the effects 
of the immediate cause(s) of death; or 
would eventual death have been 
anticipated irrespective of the service-
connected generalized psoriasis, right 
knee post-traumatic arthritis, status 
post total knee replacement, right hip 
degenerative arthritis, or left arm 
abscess?  

If it is determined that there is no 
relationship between the veteran's 
immediate cause(s) of death and the 
service-connected generalized psoriasis, 
right knee post-traumatic arthritis, 
status post total knee replacement, right 
hip degenerative arthritis, or left arm 
abscess, that should be recorded in the 
medical opinion(s).  

The physician(s) should provide a 
detailed explanation of the rationale for 
the conclusions rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the opinion(s). 

In the event additional information is 
deemed necessary to render an opinion, 
the physician(s) should specify what 
information is needed and the RO should 
attempt to obtain it.

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death with 
application of appropriate statutory and 
regulatory provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until she is receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

